Name: Commission Regulation (EEC) No 3993/87 of 23 December 1987 amending Regulation (EEC) No 1785/81 on the common organization of the market in sugar
 Type: Regulation
 Subject Matter: agricultural policy;  tariff policy;  foodstuff;  beverages and sugar
 Date Published: nan

 No L 377 / 24 31 . 12 . 87Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3993 / 87 of 23 December 1987 amending Regulation (EEC ) No 1785 / 81 on the common organization of the market in sugar CN code Description c 1703 Molasses resulting from the extraction or refining of sugar ( d ) 1702 20 1702 60 90 1 1702 90 90 J THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 2658 / 87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ( J ), as amended by Regulation (EEC ) No 3985 / 87 ( 2 ), and in particular Article 15 thereof, Whereas Council Regulation (EEC ) No 2658 / 87 establishes , with effect from 1 January 1988 , a combined goods nomenclature based on the Harmonized System which will meet the requirements both of the Common Customs Tariff and the nomenclature of goods for the external trade statistics of the Community ; Whereas , as a consequence , it is necessary to express the descriptions of goods and tariff heading numbers which appear in Council Regulation (EEC ) No 1785 / 81 ( 3 ), as last amended by Regulation (EEC ) No 229 / 87 ( 4 ), according to the terms of the combined nomenclature ; whereas these adaptations do not call for any amendment of substance , Maple sugar and maple syrup Other sugars in solid form and sugar syrups , not containing added flavouring or colouring matter , but not including lactose , glucose , maltodextrine and isoglucose Artificial honey , whether or not mixed with natural honey Caramel containing 50% or more by weight of sucrose in the dry matter Flavoured or coloured sugar syrups , other than isoglucose , lactose , glucose and maltodextrine syrups 1702 90 60 1702 90 71 2106 90 59 e 2303 20 Beet pulp , bagasse and other waste of sugar manufacture ( f) 1702 30 10 I 1702 40 10 I 1702 60 10 | 170 ? QO Isoglucose (g ) 2106 90 30 HAS ADOPTED THIS REGULATION : Flavoured or coloured isoglucose syrups' 2 . Article 8 ( 3 ) is replaced by the following : '3 . Paragraph 2 shall not apply to flavoured or coloured sugars falling within heading No 1701 or to flavoured or coloured syrups falling within subheading 2106 90 59 of the combined nomenclature .' Article 1 Regulation (EEC ) No 1785 / 81 is modified as follows : 1 . Article 1 ( 1 ) is replaced by the following : ' 1 . The common organization of the markets in the sugar sector established by this Regulation shall cover the following products : 3 . The second subparagraph of Article 16 ( 5 ) is replaced bythe following : 'The levies applicable to maple sugar and to maple syrup falling within heading No 1702 of the combined nomenclature shall , however , be limited to the amount resulting from the application of the duty bound within GATT .' CN code Description ( a ) 1701 Cane or beet sugar and chemically pure sucrose , in solid form ( b ) 1212 91 Sugar beet 1212 92 00 Sugar cane 4 . The second subparagraph of Article 16 ( 6 ) is replaced by the following : 'The fixed element per 100 kilograms of dry matter , shall be equal to one-tenth of the fixed element established pursuant to point B of Article 14 ( 1 ) of Council (M OJ No L 256 , 7 . 9 . 1987 , p. 1 . ( 2 ) OJ No L 376 , 31 . 12 . 1987 , p. 1 ( 3 ) OJ No L 177 , 1 . 7 . 1981 , p. 4 . ( 4 ) OJ No L 25 , 28 . 1 . 1987 , p. 1 . 31 . 12 . 87 Official Journal of the European Communities No L 377 / 25 Regulation No 2727/ 75 of 29 October 1975 on the common organization of the market for cereals , as last amended by Regulation (EEC) No 3808 / 87 , for the fixing of the import levy on the products falling within subheadings 1702 30 91 , 1702 30 99 , 1702 40 90 and 1702 90 50 of the combined nomenclature .' 6 . The first indent of Article 36 ( 2 ) ( a ) is replaced by the following : '  raw preferential sugar which is not intended for refining and which falls within subheading 1701 11 90 and 1701 12 90 of the combined nomenclature , or ' 7 . Annex I is replaced by the Annex to this Regulation . 5 . Article 19 ( 2 ) ( a ) is replaced by the following : '( a ) the refund applicable to the export of products falling within subheading 1702 30 91 of the combined nomenclature .' Article 2 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 December 1987 . For the Commission Frans ANDRIESSEN Vice-President No L 377 / 26 Official Journal of the European Communities 31 . 12 . 87 ANNEX 'ANNEX I CN code Description ex 0403 Buttermilk , curdled milk and cream , yogurt , kephir and other fermented or acidified milk and cream , whether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added fruit or cocoa 0710 0710 40 00 Vegetables (uncooked or cooked by steaming or by boiling in water ), frozen :  Sweet corn 0711 Vegetables provisionally preserved ( for example , by sulphur dioxide gas , in brine , in sulphur water or in other preservative solutions ), but unsuitable in that state for immediate Consumption : 0711 90  Other vegetables ; mixtures of vegetables :   Vegetables : 0711 90 30    Sweet corn ex 1302 Vegetable saps and extracts ; pectic substances , pectinates and pectates ; agar-agar and other mucilages and thickeners , whether or not modified , derived from vegetable products : 1302 31 00 |1302 32 \1302 39 00 J  Mucilages and thickeners , whether or not modified , derived from vegetable products 1518 00 10 Linoxyn ex 1520 Glycerol (glycerine ), whether or not pure ; glycerol waters and glycerol lyes : 1520 90 00  Other , including synthetic glycerol 1702 50 00 Chemically pure fructose 1702 90 10 Chemically pure maltose ex 1704 Sugar confectionery ( including white chocolate ), not containing cocoa , excluding liquorice extract of subheading 1704 90 10 1806 Chocolate and other food preparations containing cocoa ex 1901 Malt extract ; food preparations of flour , meal , starch or malt extract , not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 50 % , not elsewhere specified or included ; food preparations of goods of heading Nos 0401 to 0404 , not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 10% , not elsewhere specified or included : 1901 10 00  Preparations for infant use , put up for retail sale 1901 20 00  Mixes and doughs for the preparation of bakers' wares of heading No 1905 1901 90  Other : 1901 90 90   Other ex 1902 Pasta , whether or not cooked or stuffed (with meal or other substances ) or otherwise prepared , such as spaghetti , macaroni , noodles , lasagne , gnocchi , ravioli , cannelloni ; couscous , whether or not prepared : ex 1902 20  Stuffed pasta , whether or not cooked or otherwise prepared :   Other : 1902 20 91    Cooked 1902 20 99    Other 1902 30  Other pasta ex 1902 40  Couscous : 1902 40 90   Other 31 . 12 . 87 Official Journal of the European Communities No L 377 / 27 CN code Description 1904 1905 1905 20 1905 30 1905 40 00 1905 90 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2001 ¢ ex 2001 90 2001 90 30 2001 90 40 2004 2004 10 2004 10 91 ex 2004 90 2004 90 10 ex 2005 2005 20 2005 20 10 2005 80 00 2008 Prepared foods obtained by the swelling or roasting of cereals or cereal products ( for example , corn flakes ); cereals other than maize ( corn ), in grain form , pre-cooked or otherwise prepared Bread , pastry , cakes , biscuits and other bakers' wares , whether or not containing cocoa ; communion wafers , empty cachets of a kind suitable for pharmaceutical use , sealing wafers , rice paper and similar products :  Gingerbread and the like  Sweet biscuits ; waffles and wafers  Rusks , toasted bread and similar toasted products  Other :   Other :  - - Waffles and wafers with a water content exceeding 10% by weight    Biscuits ; extruded or expanded products , savoury or salted    Other : _ _ _ _ With added sweetening matter ----- Other Vegetables , fruit , nuts and other edible parts of plants , prepared or preserved by vinegar or acetic acid :  Other :   Sweet corn (Zea mays var . saccbarata)   Yams , sweet potatoes and similar edible parts of plants containing 5% or more by weight of starch Other vegetables prepared or preserved otherwise than by vinegar or acetic acid , frozen :  Potatoes :   Other :    In the form of flour , meal or flakes  Other vegetables and mixtures of vegetables :   Sweet corn (Zea mays var . saccbarata) Other vegetables prepared or preserved otherwise than by vinegar or acetic acid , not frozen :  Potatoes :   In the form of flour , meal or flakes  Sweet corn (Zea mays var . saccbarata) Fruit , nuts and other edible parts of plants , otherwise prepared or preserved , whether or not containing added sugar or other sweetening matter or spirit , not elsewhere specified or included :  Nuts , ground-nuts and other seeds , whether or not mixed together :   Ground-nuts :    Peanut butter  Other , including mixtures other than those of subheading 2008 19 :   Palm hearts   Other :    Not containing added spirit : _ _ _ _ Not containing added sugar :      Maize ( corn), other than sweet corn (Zea mays var . saccbarata) Extracts , essences and concentrates , of coffee , tea or mate and preparations with a basis of these products or with a basis of coffee , tea or mate ; roasted chicory and other roasted coffee substitutes and extracts , essences and concentrates thereof ex 2008 11 2008 11 10 2008 91 00 2008 99 2008 99 85 ex 2101 No L 377 / 28 Official Journal of the European Communities 31 . 12 . 87 CN code Description ex 2102 Yeasts ( active or inactive ); other single-cell micro-organisms , dead (but not including vaccines of heading No 3002 ); prepared baking powders : 2102 10  Active yeasts : Bakers ' yeast : 2102 10 31    Dried 2102 10 39 - - - Other 2102 20  Inactive yeasts ; other single-cell micro-organisms , dead :   Inactive yeasts : 2102 20 11    In tablet , cube or similar form , or in immediate packings of a net capacity of 1 kg or less 2102 20 19 - - - Other ex 2103 Sauces and preparations therefor ; mixed condiments and mixed seasonings ; mustard flour and meal and prepared mustard : 2103 10 00  Soya sauce 2103 20 00  Tomato ketchup and other tomato sauces 2103 90  Other 2105 00 Ice cream and other edible ice , whether or not containing cocoa ex 2106 Food preparations not elsewhere specified or included , excluding flavoured or coloured sugar syrups falling within subheadings 2106 90 30 to 2106 90 51 , 2106 90 55 and 2106 90 59 2202 Waters , including mineral waters and aerated waters , containing added sugar or other sweetening matter or flavoured , and other non-alcoholic beverages , not including fruit or vegetable juices of heading No 2009 2205 Vermouth and other wine of fresh grapes flavoured with plants or aromatic substances ex 2208 Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80% vol ; spirits , liqueurs and other spirituous beverages ; compound alcoholic preparations of a kind used for the manufacture of beverages : 2208 20  Spirits obtained by distilling grape wine or grape marc 2208 50 91 and &gt;  2208 50 99 J  Geneva 2208 90 51 ")t ° L 2208 90 79 J  Other spirituous beverages ex 2520 Gypsum ; anhydrite ; plasters ( consisting of calcined gypsum or calcium sulphate ) whether or not coloured , with or without small quantities of accelerators or retarders : 2520 20  Plasters ex 2839 Silicates ; commercial alkali metal silicates : 2839 90  Other Chapter 29 ORGANIC CHEMICALS Chapter 30 PHARMACEUTICAL PRODUCTS 3307 Pre-shave , shaving or after-shave preparations , personal deodorants , bath preparations , depilatories and other perfumery , cosmetic or toilet preparations , not elsewhere specified or included ; prepared room deodorizers , whether or not perfumed or having disinfectant properties :  Preparations for perfuming or deodorizing rooms , including odoriferous preparations used during religious rites : 3307 49 00 - - Other 3307 90 00  Other 31 . 12 . 87 Official Journal of the European Communities No L 377 / 29 CN code Description 3401 3401 19 00 3402 3403 Soap ; organic surface-active products and preparations for use as soap , in the form of bars , cakes , moulded pieces or shapes , whether or not containing soap ; paper , wadding , felt and non-wovens , impregnated , coated or covered with soap or detergent :  Soap and organic surface-active products and preparations , in the form of bars , cakes , moulded pieces or shapes , and paper , wadding , felt and non-wovens , impregnated , coated or covered with soap or detergent :   Other Organic surface-active agents ( other than soap ); surface-active preparations , washing preparations ( including auxiliary washing preparations ) and cleaning preparations , whether or not containing soap , other than those of heading No 3401 Lubricating preparations ( including cutting-oil preparations , bolt or nut release preparations , anti-rust or anti-corrosion preparations and mould release preparations , based on lubricants ) and preparations of a kind used for the oil or grease treatment of textile materials , leather , furskins or other materials , but excluding preparations containing , as basic constituents , 70 % or more by weight of petroleum oils or of oils obtained from bituminous minerals :  Containing petroleum oils or oils obtained from bituminous minerals :   Other :   - Containing 70% or more by weight of petroleum oils or of oils obtained from bituminous minerals but not as the basic constituent Polishes and creams , for footwear , furniture , floors , coach-work , glass or metal , scouring pastes and powders and similar preparations (whether or not in the form of paper , wadding , felt , non-wovens , cellular plastics or cellular rubber , impregnated , coated or covered with such preparations ), excluding waxes of heading No 3404 Modelling pastes , including those put up for children's amusements ; preparations known as "dental wax" or as "dental impression compounds", put up in sets , in packings for retail sale or in plates , horseshoe shapes , sticks or similar forms ; other preparations for use in dentistry , with a basis of plaster (of calcined gypsum or calcium sulphate ) ALBUMINOIDAL SUBSTANCES ; MODIFIED STARCHES ; GLUES ; ENZYMES 3403 19 3403 19 10 3405 3407 00 00 Chapter 35 ( excluding headings 3501 and 3505 ) Chapter 38 ( excluding heading 3809 ) Chapter 39 MISCELLANEOUS CHEMICAL PRODUCTS 4202 PLASTICS AND ARTICLES THEREOF Trunks , suitcases , vanity-cases , executive-cases , briefcases , school satchels , spectacle cases , binocular cases , camera cases , musical instrument cases , gun cases , holsters and similar containers ; travelling-bags , toilet bags , rucksacks , handbags , shopping-bags , wallets , purses , map-cases , cigarette-cases , tobacco-pouches , tool bags , sports bags , bottle-cases , jewellery boxes , powder-boxes , cutlery cases and similar containers , of leather or of composition leather , of sheeting of plastic , of textile materials , of vulcanized fibre or of paperboard , or wholly or mainly covered with such materials :  Trucks , suitcases , vanity-cases , executive-cases , briefcases , school satchels and similar containers :   With outer surface of plastics or of textile materials :    Of moulded plastic material   Other :  - - Other Wallpaper and similar wall-coverings ; window transparencies of paper :  Wallpaper and similar wall coverings , consisting of paper coated or covered , on the face side , with a grained , embossed , coloured , design-printed or otherwise decorated layer of plastics 4202 12 4202 12 50 ex 4209 99 4209 99 90 4814 4814 20 00 No L 377 / 30 Official Journal of the European Communities 31 . 12 . 87 CN code Description 7117 7117 90 00 8480 8480 30 8480 30 90 9113 9113 90 9113 90 30 9305 9305 10 00 ex 9305 29 9305 29 90 ex 9305 90 9305 90 90 9405 Imitation jewellery :  Other Moulding boxes for metal foundry ; mould bases ; moulding patterns ; moulds for metal (other than ingot moulds ), metal carbides , glass , mineral materials , rubber or plastics :  Moulding patterns :  - Other Watch straps , watch bands and watch bracelets , and parts thereof:  Other :   Of plastic materials Parts and accessories of articles of heading Nos 9301 to 9304 :  Of revolvers or pistols  Of shotguns or riflets of heading No 9303 :  - Other :    Other  Other :  - Other Lamps and lighting fittings including searchlights and spotlights and parts thereof , not elsewhere specified or included ; illuminated signs , illuminated name-plates and the like , having a permanently fixed light source , and parts thereof not elsewhere specified or included :  Chandeliers and other electric ceiling or wall lighting fittings , excluding those of a kind used for lighting public open spaces or thoroughfares :  - Other :    Of plastics :     Of a kind used for filament lamps    Other ex 9405 10  Electric table , desk , bedside or floor-standing lamps : 9405 10 21 9405 10 29 ex 9405 20 9405 20 11 9405 20 19 ex 9405 40   Of plastics :    Of a kind used for filament lamps    Other  Other electric lamps and lighting fittings :   Other :    Of plastics :     Of a kind used for filament lamps     Of a kind used for tubular fluorescent lamps     Other  Non-electrical lamps and lighting fittings  Illuminated signs , illuminated name-plates and the like :   Other :    Of plastics  Parts :   Of plastics Combs , hair-slides and the like ; hairpins , curling pins , curling grips , hair-curlers and the like , other than those of heading No 8516 , and parts thereof:  Other Paintings , drawings and pastels , executed entirely by hand , other than drawings of heading No 4906 and other than hand-painted or hand-decorated manufactured articles ; collages and similar decorative plaques :  Other' 9405 40 31 9405 40 35 9405 40 39 9405 50 00 9405 60 9405 60 91 9405 92 9615 9615 90 00 9701 9701 90 00